Citation Nr: 9924585	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-45 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) increasing the evaluation assigned for 
the veteran's back disability to 10 percent.  By rating 
decision dated February 1998, the RO increased the evaluation 
assigned for the veteran's back disability to 20 percent.

This appeal was previously remanded by the Board in September 
1998.  The case was returned to the Board in July 1999.


FINDINGS OF FACT

The veteran's low back disability is primarily manifested by 
pain and marked limitation of motion during flare-ups, but 
there have been no findings of pronounced, persistent 
neurological symptoms associated with the disability.


CONCLUSION OF LAW

The schedular criteria for a 40 percent disability rating for 
low back strain with disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5293, 5294, and 5295 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his service-connected 
low back disability has become worse and should be assigned a 
higher evaluation.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Based on a VA examination and service medical records 
documenting recurrent back pain in service, in November 1976 
the RO granted service connection for a low back disorder and 
assigned a zero percent disability rating.  The veteran's low 
back disability rating was increased to 10 percent by a 
December 1995 rating decision, and increased again in 
February 1998 to a disability rating of 20 percent.  That 
evaluation has remained in effect since that time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).

The Board observes that the veteran's low back disability was 
originally rated under Diagnostic Code 5295, lumbosacral 
strain.  The veteran is currently rated under the provisions 
of Diagnostic Codes 5293 and 5294, pertaining to 
intervertebral disc syndrome and sacroiliac injury and 
weakness.

Under Diagnostic Codes 5294 and 5295, sacroiliac weakness or 
lumbosacral strain are rated 20 percent disabling when there 
is muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position.  A 40 
percent rating (the highest rating under these diagnostic 
codes) requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is warranted where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

After reviewing the evidence, including reports of four VA 
examinations of the veteran's spine conducted during the 
course of his claim, the Board finds that the veteran's low 
back strain with disc disease more nearly approximates the 
criteria for a 40 percent rating under Diagnostic Codes 5294 
and 5295.  The record reveals that the veteran has loss of 
lateral motion (left and right lateral flexion limited to 20 
degrees) with osteoarthritic changes (November 1998 X-rays of 
the lumbar spine revealed arthritic changes of both 
sacroiliac joints).  The November 1998 VA X-rays also 
revealed both narrowing and irregularity of joint spacing.  
The Board acknowledges that VA examinations have indicated 
that the veteran's back had forward flexion to 70-80 degrees.  
However, the February 1999 VA examiner specifically noted 
that during flare-ups the veteran's back had significant 
limitation of range of motion and function, manifested by 
weakness, increased pain, fatigability, and incoordination.  
In reviewing the veteran's back disorder for limitation of 
range of motion as well as the functional impairment which 
may be attributed to the associated pain and weakness, see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that the evidence shows that 
the veteran essentially has marked limitation of motion in 
the lumbar spine.  The Board further observes that examiners 
have consistently reported that the veteran experienced pain 
during range of motion testing.  In short, while there does 
not appear to be evidence of a positive Goldthwaite's sign, 
the Board views the record as a whole as leading to the 
conclusion that the veteran's low back disability picture 
more nearly approximates the criteria for a 40 percent rating 
under Diagnostic Codes 5294 and 5295 and entitlement to that 
rating is established.  38 C.F.R. § 4.7.

However, the preponderance of the evidence is against a 
rating in excess of 40 percent for his lumbar spine 
disability.  As noted above, a 40 percent rating is the 
highest available under Diagnostic Codes 5294 and 5295.  The 
Board has also considered Diagnostic Codes 5285, 5286, and 
5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the veteran for a rating in 
excess of 40 percent under any of those codes.

Although degenerative disc disease has been found on MRI 
studies, there has been no significant disc bulge, 
herniation, or spinal stenosis noted.  The veteran has 
reported low back pain with radiation to the lower 
extremities, and decreased pinprick in the lateral aspects of 
the dorsum of both feet has been noted.  However, the March 
1999 EMG revealed an impression of only very mild bilateral 
S-1 radiculopathy, and the veteran's sensory status was found 
to be "intact."  No examiner has found or diagnosed 
pronounced, persistent neurological symptoms associated with 
the veteran's low back disability, such as sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
absent ankle jerk.  After comparing the evidence to the 
diagnostic criteria set forth under Diagnostic Code 5293, the 
Board finds that the preponderance of the evidence is against 
entitlement to a 60 percent rating under Diagnostic Code 
5293.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 40 percent for the veteran's 
low back disability, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's low back disability has resulted in 
frequent hospitalizations or caused a marked interference 
with his work as a self-employed architect working from home.  
While the veteran has stated that there are times when he had 
to spend several days in bed due to back problems, neither 
the veteran nor a physician, nor an occupational specialist 
has indicated that he was unable to perform his duties as 
required.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation of 40 percent for low back strain with disc 
disease is granted, subject to governing regulations 
concerning payment of monetary awards.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

